FILED

January 25, 2018

TN COURT OF
WORKERS’ COMPENSATION
CLAIMS

Time: 3:30 P.M. EASTERN

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE
JOHNNIE W. SANDERS, ) Docket No. 2017-03-0327
Employee, )
Vv. )
WAL-MART ASSOCIATES, INC., )
Employer, ) State File No. 20140-2017
And )
NEW HAMPSHIRE INSURANCE )
COMPANY, )
Carrier. ) Judge Pamela B. Johnson

 

COMPENSATION HEARING ORDER GRANTING SUMMARY JUDGMENT

 

This case came before the Court on January 22, 2018, on Wal-Mart Associates’
Motion for Summary Judgment. The central legal issue is whether Wal-Mart is entitled
to summary judgment due to Mr. Sanders’ failure to come forward with evidence at this
summary judgment stage supporting essential elements of his claim. For the reasons set
forth below, the Court holds that Wal-Mart is entitled to summary judgment and
dismisses his claim with prejudice.

History of Claim

Mr. Sanders slipped, fell, and injured his low back while working for Wal-Mart as
a truck driver. The slip-and-fall occurred in Pageland, South Carolina, while he refueled
his truck. Mr. Sanders stated he fell only once but provided multiple, conflicting dates of
injury: a June 2015 date in his hearing testimony; a June 8, 2015 date in his Affidavit; an
August 14, 2015 date in an Associate Incident Report; a January 2016 date in an
Associate Incident Report; and a June 8, 2016 date in his Petition for Benefit
Determination.

Wal-Mart offered medical treatment immediately following his report of the
August 14, 2015 injury and again on May 26, 2016, but Mr. Sanders declined. When Mr.
Sanders rejected treatment, he acknowledged that Wal-Mart would not pay for any

l
unauthorized medical treatment. Mr. Sanders then agreed to see the panel-selected
physician on June 8, 2016, but the physician declined to evaluate him and did not bill
Wal-Mart for the appointment. Wal-Mart paid no workers’ compensation benefits to or
on behalf of Mr. Sanders.

Mr. Sanders did not pursue his claim again or seek medical treatment until he filed
his Petition for Benefit Determination (PBD) on March 15, 2017. At an Expedited
Hearing, Mr. Sanders testified that all other alleged injury dates were wrong and
unequivocally stated his injury occurred on June 8, 2015. This Court denied benefits
because Mr. Sanders failed to demonstrate he was likely to prevail at a hearing on the
merits that he filed his claim within the statute of limitations.

Afterward, Wal-Mart filed its Motion for Summary Judgment, along with a
Statement of Undisputed Material Facts and a Memorandum of Law. Counsel for Wal-
Mart sent Mr. Sanders, who is self-represented, a copy of Rule 56 of the Tennessee Rules
of Civil Procedure and Tennessee Code Annotated section 20-16-101. Wal-Mart argued
it is entitled to summary judgment because Mr. Sanders failed to establish that he filed
his PBD before the expiration of the statute of limitations. It further argued Mr. Sanders
violated the notice requirements and failed to show he suffered a compensable injury.

Mr. Sanders filed a response in the form of a letter and attached a Standard Form
Medical Report of Dr. John Craig Rylands.' Dr. Rylands identified a June 8, 2015 date
of injury with the first evaluation on March 22, 2016. Dr. Rylands noted, “Pt tells me he
fell at work.” He marked “yes” when asked whether the employment activity, more
likely than not, was primarily responsible for the injury or primarily responsible for the
need for treatment. He also answered “yes” when asked whether the injury more
probably than not arose out of the employment. Mr. Sanders did not specifically respond
to Wal-Mart’s Statement of Undisputed Facts and did not cite to the record in his
response.

Legal Principles and Analysis

Tennessee Code Annotated section 20-16-101 and Tennessee Rule of Civil
Procedure 56 govern motions for summary judgment. Rule 56.03 requires that a motion
for summary judgment “be accompanied by a separate concise statement of the material
facts as to which the moving party contends there is no genuine issue for trial.” Aside
from Rule 56, in motions for summary judgment in any civil action in Tennessee, the
moving party who does not bear the burden of proof at trial shall prevail on its motion for
summary judgment if it: “(1) Submits affirmative evidence that negates an essential

 

' Wal-Mart moved to strike Mr. Sanders’ response because he failed to serve the response on counsel of
record, who received it from the Court Clerk. The Court finds no prejudice to Wal-Mart in Mr. Sanders’
defective service and denies the motion.

2
element of the nonmoving party’s claim; or (2) Demonstrates to the court that the
nonmoving party’s evidence is insufficient to establish an essential element of the
nonmoving party’s claim.” Tenn. Code Ann. § 20-16-101.

In response, Mr. Sanders, as the nonmoving party, must “demonstrate the
existence of specific facts in the record which could lead a rational trier of fact to find in
favor of the nonmoving party.” Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477
S.W.3d 235, 265 (Tenn. 2015). “The focus is on the evidence the nonmoving party
comes forward with at the summary judgment stage, not on hypothetical evidence that
theoretically could be adduced . . . at a future trial.” Jd. (emphasis added).

Here, Mr. Sanders’ response is defective. He did not respond to Wal-Mart’s
Statement of Undisputed Facts and did not set forth facts in dispute with specific citations
to the record. Self-represented litigants “must comply with the same standards to which
lawyers must adhere.” Burnette v. K-Mart Corp., 2015 TN Wrk. Comp. App. Bd. LEXIS
2, at *6 (Jan. 20, 2015). The Workers’ Compensation Appeals Board explained that
courts must “be mindful of the boundary between fairness to a pro se litigant and
unfairness to the pro se litigant’s adversary. Thus, the courts must not excuse pro se
litigants from complying with the same substantive and procedural rules that represented
parties are expected to observe.” Jd.

Mr. Sanders failed to comply with Rule 56’s requirements, and this Court cannot
excuse his noncompliance with the rules that Wal-Mart must observe. Likewise, the
Court cannot consider legal arguments that Mr. Sanders did not fully develop or cite to
existing law. “It is not the role of the courts, trial or appellate, to research or construct a
litigant’s case or arguments for him or her.” Sneed v. Bd. of Prof’l Responsibility of the
Sup. Ct. of Tenn., 301 S.W.3d 603, 615 (Tenn. 2010).

Wal-Mart argued that the statute of limitations and notice provisions barred Mr.
Sanders’ claim and that he failed to prove he suffered a compensable injury.

Focusing on the statute of limitations, Wal-Mart stated Mr. Sanders alleged four
separate dates of injury from which his single slip-and-fall occurred. However, he
unequivocally testified the incident occurred June 8, 2015, and stated all other alleged
dates of injury were wrong. Wal-Mart paid no benefits to or on behalf of Mr. Sanders. It
argued Mr. Sanders’ statute of limitations expired before he filed his PBD on March 15,
2017.

Applying the above standards, Mr. Sanders failed to show that he filed his PBD
within one year of the date of injury. The Court holds he failed to come forward with
evidence at this summary judgment stage to support this essential element of his claim.
Accordingly, having carefully reviewed the evidence in a light most favorable to Mr.
Sanders, this Court concludes he failed to demonstrate that his evidence is sufficient at
this summary judgment stage to identify a dispute as to a material fact in this case.

For these reasons, the Court holds it is unnecessary to address Wal-Mart’s
remaining defenses.

IT IS, THEREFORE, ORDERED as follows:

1. Wal-Mart’s Motion for Summary judgment is granted, and Mr. Sanders’ claim
against Wal-Mart for the requested workers’ compensation benefits is dismissed
on the merits with prejudice to its refiling.

2. The filing fee of $150.00 is taxed to Wal-Mart under Tennessee Compilation
Rules and Regulations 0800-02-21-.07 (2016), to be paid within five days of the
entry of this order, and for which execution may issue as necessary.

3. Wal-Mart shall prepare and submit the SD-1 within ten days of the date of
judgment.

ENTERED January 26, 2018.
oe S —

ie la BK (

\( (Ply

PAMELA B. JOHNSON, JUDGE
Court of Workers’ Compensation Claims

 
CERTIFICATE OF SERVICE

I certify that a true and correct copy of the Compensation Hearing Order Granting
Summary Judgment was sent to the following recipients by the following methods of
service on January 26, 2018.

 

 

 

Employer’s Attorney

 

 

 

 

 

Name Certified | Fax | Email | Service sent to:
Mail
Johnnie Sanders, x xX 1204 Park Hill Circle
Self-Represented Knoxville, TN 37909
Employee casanders(@fullsail.edu
Celeste Watson, x celeste@cmwatsonlaw.com

 

 

cc Sd sn ul DlLdmidacay

~ PENNY SHRUM, Court Clerk Kans
WC.CourtClerk@tn.gov